DETAILED ACTION
This is in response to application 16/355,261 filed on July 28, 2021 in which claims 1-10 are presented for examination. 

Status of Claims
Claims 1-10 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was confirmed via email by Mr. Timothy Fontes (Reg. No. 70,801) August 25, 2021. The application has been amended as follows:
	
AMENDMENTS IN THE CLAIMS

Rewrite claims as follows:
	“1.	(Currently amended) A method for a computer-implemented system associated with geovisualization analytics, comprising:
	configuring a computing device, for:

same distributed cluster of nodes such that the data preparation and map visualization is co-optimized in a distributed and parallel data system, by executing a query language that defines a plurality of operators configured for application to the spatial dataset, the plurality of operators integrally including database query operators for data preparation and map visualization operators for map visualization, the plurality of operators including a partitioner operator that fragments a given pixel dataset across the same distributed cluster such that pixels that fall inside a logical space partition go to a same physical data partition and stay at a common machine;
accessing a query, the query referencing the spatial dataset and an     
attribute associated with the spatial dataset and further defining one or more functions; and
returning a set of map tiles associated with a subset of the spatial dataset 
that satisfies the query, including implementing a pixelize operator process to return the set of map tiles for visualization, comprising:
inputting the spatial dataset,
creating a list L in a format including a pixel and an initial 
aggregate, the list L being initially empty, and
generating a distributed dataset defined by L, by, for each 
spatial object in a data partition associated with the spatial dataset
coordinating transformation on all vertexes, transformation on all vertexes, 
						decomposing each object into line segments,
						finding all pixels mapped by line segments or 
points, and
						placing pixels and their initial aggregate in the 
						List L.

2.	(Previously presented) The method of claim 1, wherein the one or more functions are predefined and associated with respective visual effects. 

3.	(Original) The method of claim 2, further comprising:
visualizing the set of map tiles associated with a subset of the spatial dataset along a display device and the respective visual effects associated with the one or more functions defined by the query. 

4.	(Original) The method of claim 1, further comprising:
creating a new function and a corresponding visualization effect based on information of the query.



6.	(Original) The method of claim 1, further comprising:
executing a first operator for mapping spatial objects to corresponding pixels of the set of map tiles for visualization along a display;
executing a second operator for calculating a user-defined aggregate value for each pixel to determine an intensity of each pixel corresponding to each of the set of map tiles; and
executing a third operator for determining a color for each pixel corresponding to each of the set of map tiles according to the user-defined aggregate value for rendering an image associated with the query as applied to the spatial dataset. 

7.	(Original) The method of claim 1, wherein the spatial dataset is partitioned and distributed among a plurality of cluster nodes.

8.	(Currently amended) A computer-implemented system for geovisualization analytics, comprising:
		a cluster of nodes associated with at least one processor;
		a spatial dataset associated with the cluster of nodes;
a plurality of operators associated with including a pixelize operator such that spatial data preparation and map visualization associated with the spatial dataset is combined in the cluster of nodes;
a spatial partitioner that fragments the spatial dataset across the cluster of nodes and balances load among the cluster of nodes such that pixels that fall inside a logical space partition go to a same physical data partition and stay at a common machine; and 
an optimizer that takes an input a task and generates an execution plan that co-optimizes the plurality of operators.
	
9.	(Previously presented) The computer-implemented system of claim 8, wherein execution of each of the plurality of operators is parallelized among the cluster of nodes.

10.	(Original) The computer-implemented system of claim 8, wherein the plurality of operators comprises a pixelize query operator, a pixel aggregate query operator, a render query operator and an overlay query operator.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Peterson et al. (US 2017/0293635) (hereinafter Peterson) teaches a discrete global grid system spatial data based on a spatial query and obtaining distributed geospatial data sources having different formats .
Jonker et al. (US 2017/0323028) (hereinafter Jonker) teaches multi-scale interaction of data sets across a hierarchical community based layout of nodes and view node-link data on graphical user interface. 
However Peterson and Jonker do not explicitly teach “the plurality of operators including a partitioner operator that fragments a given pixel dataset across the same distributed cluster such that pixels that fall inside a logical space partition go to a same physical data partition and stay at a common machine”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159